Exhibit 10.2 TRADEMARK ASSIGNMENT This Trademark Assignment (the “Assignment”) effective as of the 3 rd day of April, 2015, is between Delta Paper Corporation, aPennsylvania corporation having an address of 8295 National Highway in Pennsauken, NJ 08110 U.S.A. (“Assignor”), and Axiom Corp, a Colorado corporation having an address of 380 Vansickle Road, Unit 600, St. Catharines, Ontario, Canada L2S 0B5 (“Assignee”), WHEREAS, Assignor owns and is using the following trademark in connection with the goods identified in the registration (“the Mark”): PAPERNUTS Reg. No. 3,170,006 WHEREAS, through its wholly-owned subsidiary, PaperNuts Corporation, an Ontario corporation, Assignee desires to acquire the Mark and the registration associated with the Mark, and the attendant goodwill; NOW, THEREFOR , for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Assignor hereby assigns and transfers to Assignee all rights, title and interest in and to the Mark, including the right to pursue actions for past infringement, together with the goodwill of the business symbolized by the Mark, and the registration relating thereto. DELTA PAPER CORPORATION Signature: /s/ Jeff Bergman Name: Jeff Bergman Title: President & COO AXIOM CORP. Signature: /s/ Tyler Pearson Name: Tyler Pearson Title: CEO
